 Case 3:20-cv-00832-E Document 58 Filed 04/18/20             Page 1 of 14 PageID 1430



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 OSCAR SANCHEZ, et al.,                          )
                                                 )
                  Plaintiffs,                    )   Civil Action
                                                 )   Case No. 3:20-cv-00832-E
 v.                                              )
                                                 )
 SHERIFF MARIAN BROWN, et al.,                   )
                                                 )
                 Defendants.                     )
                                                 )


                           AGREED PROTECTIVE ORDER

                        Proceedings and Information Governed.

       1.     This Order (“Protective Order”) is made under Fed. R. Civ. P. 26(c). It

governs any document, information, or other thing furnished by any party to any other

party, and it includes any nonparty who receives a subpoena in connection with this

action. The information protected includes, but is not limited to: answers to

interrogatories; answers to requests for admission; responses to requests for production of

documents; deposition transcripts and videotapes; deposition exhibits; and other writings

or things produced, given or filed in this action that are designated by a party as

“Confidential Information” or “Confidential Attorney Eyes Only Information” in

accordance with the terms of this Protective Order, as well as to any copies, excerpts,

abstracts, analyses, summaries, descriptions, or other forms of recorded information

containing, reflecting, or disclosing such information.




                                             1
 Case 3:20-cv-00832-E Document 58 Filed 04/18/20           Page 2 of 14 PageID 1431



                     Designation and Maintenance of Information.

       2.     For purposes of this Protective Order, (a) the “Confidential Information”

designation means that the document is comprised of information which the designating

party, in good faith, believes contains sensitive personal information, Protected Health

Information (“PHI”), drug, substance or alcohol abuse records, or information made

confidential by law and (b) the “Confidential Attorney Eyes Only” designation means

that the document is comprised of information that the producing party deems especially

sensitive, which may include, but is not limited to, confidential research and

development, financial, technical, marketing, or any other sensitive trade secret

information. Confidential Information and Confidential Attorney Eyes Only Information

does not include, and this Protective Order does not apply to, information that is already

in the knowledge or possession of the party to whom disclosure is made unless that party

is already bound by agreement not to disclose such information, or information that has

been disclosed to the public or third persons in a manner making such information no

longer confidential. All documents or information designated as either Confidential

Information or Confidential Attorney Eyes Only must be logged in a separate document.

Each log entry shall include the bates or burned number of the purportedly confidential

document or information and the basis for the designation. The producing party shall

provide the receiving party with such a log within 10 business days of producing any

document designated as either Confidential Information or Confidential Attorney Eyes

Only. Documents not timely included on a log will be deemed nonconfidential and

subject to the provisions of paragraph 4 of this Order.

                                             2
 Case 3:20-cv-00832-E Document 58 Filed 04/18/20              Page 3 of 14 PageID 1432



       3.     Documents and things produced during the course of this litigation within

the scope of paragraph 2(a) above, may be designated by the producing party as

containing Confidential Information by placing on each page and each thing a legend, or

otherwise conspicuously designating electronically stored information, substantially as

follows:

                         CONFIDENTIAL INFORMATION
                        SUBJECT TO PROTECTIVE ORDER

Documents and things produced during the course of this litigation within the scope of

paragraph 2(b) above may be designated by the producing party as containing

Confidential Attorney Eyes Only Information by placing on each page and each thing a

legend, or otherwise conspicuously designating electronically stored information,

substantially as follows:

            CONFIDENTIAL ATTORNEY EYES ONLY INFORMATION
                    SUBJECT TO PROTECTIVE ORDER

A party may designate information disclosed at a deposition as Confidential Information

or Confidential Attorney Eyes Only Information by requesting the reporter to so

designate the transcript or any portion of the transcript at the time of the deposition. If no

such designation is made at the time of the deposition, any party will have fourteen (14)

calendar days after the date of the deposition to designate, in writing to the other parties

and to the court reporter, whether the transcript is to be designated as Confidential

Information or Confidential Attorneys Eyes Only Information. If no such designation is

made at the deposition or within this fourteen (14) calendar day period (during which

period, the transcript must be treated as Confidential Attorneys Eyes Only Information,

                                              3
 Case 3:20-cv-00832-E Document 58 Filed 04/18/20             Page 4 of 14 PageID 1433



unless the disclosing party consents to less confidential treatment of the information), the

entire deposition will be considered devoid of Confidential Information or Confidential

Attorneys Eyes Only Information. Each party and the court reporter must attach a copy

of any final and timely written designation notice to the transcript and each copy of the

transcript in its possession, custody or control, and the portions designated in such notice

must thereafter be treated in accordance with this Protective Order. It is the responsibility

of counsel for each party to maintain materials containing Confidential Information or

Confidential Attorney Eyes Only Information in a secure manner and appropriately

identified so as to allow access to such information only to such persons and under such

terms as is permitted under this Protective Order.

                            Inadvertent Failure to Designate.

       4.      The inadvertent failure to designate or withhold any information as

confidential or privileged will not be deemed to waive a later claim as to its confidential

or privileged nature, or to stop the producing party from designating such information as

confidential at a later date in writing and with particularity. The information must be

treated by the receiving party as confidential from the time the receiving party is notified

in writing of the change in the designation. Documents designated after production are

subject to the requirements relating to logging and timely producing of logs outlined in

Paragraph 2.

                               Challenge to Designations.

       5.      A receiving party may challenge a producing party’s designation at any

time. Any receiving party disagreeing with a designation may request in writing that the

                                             4
 Case 3:20-cv-00832-E Document 58 Filed 04/18/20            Page 5 of 14 PageID 1434



producing party change the designation. The producing party will then have ten (10)

business days after receipt of a challenge notice to advise the receiving party whether or

not it will change the designation. If the parties are unable to reach agreement after the

expiration of this ten (10) business day time-frame, and after the conference required

under LR 7. 1(a), the receiving party may at any time thereafter seek an order to alter the

confidential status of the designated information. Until any dispute under this paragraph

is ruled upon by the presiding judge, the designation will remain in full force and effect,

and the information will continue to be accorded the confidential treatment required by

this Protective Order.

                     Disclosure and Use of Confidential Information.

       6.     Information designated as Confidential Information or Confidential

Attorney Eyes Only Information may only be used for purposes of preparation, trial, and

appeal of this action. Confidential Information or Confidential Attorney Eyes Only

Information may not be used under any circumstances for any other purpose.

       7.     Subject to paragraph 9 below, Confidential Information may be disclosed

by the receiving party only to the following individuals, provided that such individuals

are informed of the terms of this Protective Order: (a) counsel for the parties and their

respective employees and support personnel; (b) parties to the lawsuit and their respective

employees and support personnel who are required in good faith to provide assistance in

the conduct of this litigation; (c) the Court and Court personnel; (d) experts and

consultants of the parties, and employees of such experts and consultants, retained or

consulted by counsel of record for any party for the sole purpose of assisting counsel in

                                            5
 Case 3:20-cv-00832-E Document 58 Filed 04/18/20              Page 6 of 14 PageID 1435



the lawsuit; (e) witnesses or deponents; (f) any persons requested by counsel to furnish

services such as document coding, image scanning, mock trial, jury profiling, translation

services, court reporting services, demonstrative exhibit preparation, or the creation of

any computer database from documents; and (g) other persons only by written consent of

the parties or upon order of the Court and on such conditions as may be agreed or

ordered.

       8.     Subject to paragraph 9 below, Confidential Attorney Eyes Only

Information may be disclosed by the receiving party only to the following individuals,

provided that such individuals are informed of the terms of this Protective Order: (a)

counsel for the receiving party: (b) supporting personnel employed by counsel, such as

paralegals, legal secretaries, data entry clerks, legal clerks, private photocopying services;

(c) experts or consultants; and (d) those individuals designated in paragraph 11(c).

       9.     Further, prior to disclosing Confidential Information or Confidential

Attorney Eyes Only Information to a receiving party’s proposed expert, consultant, or

employees, the receiving party must provide to the producing party a signed

Confidentiality Agreement in the form attached as Exhibit A, the resume or curriculum

vitae of the proposed expert or consultant, the expert or consultant's business affiliation,

and any current and past consulting relationships in the industry. The producing party

will thereafter have ten (10) business days from receipt of the Confidentiality Agreement

to object to any proposed individual. The objection must be made for good cause and in

writing, stating with particularity the reasons for the objection. Failure to object within

ten (10) business days constitutes approval. If the parties are unable to resolve any

                                              6
 Case 3:20-cv-00832-E Document 58 Filed 04/18/20             Page 7 of 14 PageID 1436



objection, the receiving party may apply to the presiding judge to resolve the matter.

There will be no disclosure to any proposed individual during the ten (10) business day

objection period, unless that period is waived by the producing party, or if any objection

is made, until the parties have resolved the objection, or the presiding judge has ruled

upon any resultant motion.

       10.    Counsel is responsible for the adherence by third-party vendors to the terms

and conditions of this Protective Order. Counsel may fulfill this obligation by obtaining a

signed Confidentiality Agreement in the form attached as Exhibit B.

       11.    Confidential Information or Confidential Attorney Eyes Only Information

may be disclosed to a person who is not already allowed access to such information under

this Protective Order if:

       (a) the information was previously received or authored by the person or was

authored or received by a director, officer, employee or agent of the company for which

the person is testifying as a designee under Fed. R. Civ. P. 30(b)(6);

       (b) the designating party is the person or is a party for whom the person is a

director, officer, employee, consultant or agent; or

       (c) counsel for the party designating the material agrees that the material may be

disclosed to the person.

       In the event of disclosure under this paragraph, only the reporter, the person, his or

her counsel, the presiding judge, and persons to whom disclosure may be made and who

are bound by this Protective Order, may be present during the disclosure or discussion of



                                             7
 Case 3:20-cv-00832-E Document 58 Filed 04/18/20              Page 8 of 14 PageID 1437



Confidential Information. Disclosure of material pursuant to this paragraph does not

constitute a waiver of the confidential status of the material so disclosed.

                                  Nonparty Information.

       12.    The existence of this Protective Order must be disclosed to any person

producing documents, tangible things, or testimony in this action who may reasonably be

expected to desire confidential treatment for such documents, tangible things or

testimony. Any such person may designate documents, tangible things, or testimony

confidential pursuant to this Protective Order.

                           Filing Documents With the Court.

       13.    If any party wishes to submit Confidential Information to the court, the

submission must be filed only under seal on CM/ECF if filed electronically or if filed in

hard copy in a sealed envelope bearing the caption of this action and a notice in the

following form:

                        CONFIDENTIAL INFORMATION
                                      [caption]
                    This envelope, which is being filed under seal,
                 contains documents that are subject to a Protective
              Order governing the use of confidential discovery material.

                                       No Prejudice.

       14.    Producing or receiving confidential information, or otherwise complying

with the terms of this Protective Order, will not (a) operate as an admission by any party

that any particular Confidential Information contains or reflects trade secrets or any other

type of confidential or proprietary information; (b) prejudice the rights of a party to

object to the production of information or material that the party does not consider to be

                                              8
 Case 3:20-cv-00832-E Document 58 Filed 04/18/20              Page 9 of 14 PageID 1438



within the scope of discovery; (c) prejudice the rights of a party to seek a determination

by the presiding judge that particular materials be produced; (d) prejudice the rights of a

party to apply to the presiding judge for further protective orders; or (e) prevent the

parties from agreeing in writing to alter or waive the provisions or protections provided

for in this Protective Order with respect to any particular information or material.

                                 Conclusion of Litigation.

       15.    Within sixty (60) calendar days after final judgment in this action,

including the exhaustion of all appeals, or within sixty (60) calendar days after dismissal

pursuant to a settlement agreement, each party or other person subject to the terms of this

Protective Order is under an obligation to destroy or return to the producing party all

materials and documents containing Confidential Information or Confidential Attorney

Eyes Only Information (including PHI), and to certify to the producing party that this

destruction or return has been done. However, outside counsel for any party is entitled to

retain all court papers, trial transcripts, exhibits, and attorney work provided that any such

materials are maintained and protected in accordance with the terms of this Protective

Order if permitted under applicable law.

                                    Other Proceedings.

       16.    By entering this Protective Order and limiting the disclosure of information

in this case, the presiding judge does not intend to preclude another court from finding

that information may be relevant and subject to disclosure in another case. Any person or

party subject to this Protective Order who may be subject to a motion to disclose another

party’s information designated Confidential pursuant to this Protective Order must

                                              9
 Case 3:20-cv-00832-E Document 58 Filed 04/18/20             Page 10 of 14 PageID 1439



promptly notify that party of the motion so that the party may have an opportunity to

appear and be heard on whether that information should be disclosed.

                                        Remedies.

       17.    It is Ordered that this Protective Order will be enforced by the sanctions set

forth in Fed. R. Civ. P. 37(b) and any other sanctions as may be available to the presiding

judge, including the power to hold parties or other violators of this Protective Order in

contempt. All other remedies available to any person injured by a violation of this

Protective Order are fully reserved.

       18.    Any party may petition the presiding judge for good cause shown if the

party desires relief from a term or condition of this Protective Order.

       SO ORDERED.

       Signed on April 18, 2020.




                                          Ada Brown
                                          UNITED STATES DISTRICT JUDGE




                                             10
 Case 3:20-cv-00832-E Document 58 Filed 04/18/20            Page 11 of 14 PageID 1440



                                         Exhibit A

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 OSCAR SANCHEZ, et al.,                        )
                                               )
                  Plaintiffs,                  )     Civil Action
                                               )     Case No. 3:20-cv-00832-E
 v.                                            )
                                               )
 SHERIFF MARIAN BROWN, et al.,                 )
                                               )
                 Defendants.                   )
                                               )


                CONFIDENTIALITY AGREEMENT FOR EXPERT,
                CONSULTANT OR EMPLOYEES OF ANY PARTY


I hereby affirm that:

       Information, including documents and things, designated as “Confidential

Information,” or “Confidential Attorney Eyes Only Information,” as defined in the

Protective Order entered in the above-captioned action (“Protective Order”), is being

provided to me pursuant to the terms and restrictions of the Protective Order.

       I have been given a copy of and have read the Protective Order.

       I am familiar with the terms of the Protective Order and I agree to comply with

and to be bound by its terms.

       I submit to the jurisdiction of this Court for enforcement of the Protective Order.

       I agree not to use any Confidential Information or Confidential Attorney Eyes

Only Information disclosed to me pursuant to the Protective Order except for purposes of



CONFIDENTIALITY AGREEMENT PAGE 1
 Case 3:20-cv-00832-E Document 58 Filed 04/18/20           Page 12 of 14 PageID 1441



the above-captioned litigation and not to disclose any of this information to persons other

than those specifically authorized by the Protective Order, without the express written

consent of the party who designated the information as confidential or by order of the

presiding judge.

      I also agree to notify any stenographic, clerical or technical personnel who are

required to assist me of the terms of this Protective Order and of its binding effect on

them and me.

      I understand that I am to retain all documents or materials designated as or

containing Confidential Information or Confidential Attorney Eyes Only Information in a

secure manner, and that all such documents and materials are to remain in my personal

custody until the completion of my assigned duties in this matter, whereupon all such

documents and materials, including all copies thereof, and any writings prepared by me

containing any Confidential Information or Confidential Attorney Eyes Only Information

are to be returned to counsel who provided me with such documents and materials.

                                                 _________________________________
                                                               Signed


                                                 _________________________________
                                                            Printed Name


                                                 _________________________________
                                                                Date




CONFIDENTIALITY AGREEMENT PAGE 2
 Case 3:20-cv-00832-E Document 58 Filed 04/18/20            Page 13 of 14 PageID 1442



                                         Exhibit B

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 OSCAR SANCHEZ, et al.,                        )
                                               )
                  Plaintiffs,                  )     Civil Action
                                               )     Case No. 3:20-cv-00832-E
 v.                                            )
                                               )
 SHERIFF MARIAN BROWN, et al.,                 )
                                               )
                 Defendants.                   )
                                               )


      CONFIDENTIALITY AGREEMENT FOR THIRD-PARTY VENDORS

I hereby affirm that:

       Information, including documents and things, designated as “Confidential

Information,” or “Confidential Attorney Eyes Only Information,” as defined in the

Protective Order entered in the above-captioned action (“Protective Order”), is being

provided to me pursuant to the terms and restrictions of the Protective Order.

       I have been given a copy of and have read the Protective Order.

       I am familiar with the terms of the Protective Order and I agree to comply with

and to be bound by its terms.

       I submit to the jurisdiction of this Court for enforcement of the Protective Order.

       I agree not to use any Confidential Information or Confidential Attorney Eyes

Only Information disclosed to me pursuant to the Protective Order except for purposes of

the above-captioned litigation and not to disclose any of this information to persons other

than those specifically authorized by the Protective Order, without the express written

CONFIDENTIALITY AGREEMENT PAGE 1
 Case 3:20-cv-00832-E Document 58 Filed 04/18/20        Page 14 of 14 PageID 1443



consent of the party who designated the information as confidential or by order of the

presiding judge.




                                              _________________________________
                                                            Signed



                                              _________________________________
                                                         Printed Name



                                              _________________________________
                                                             Date




CONFIDENTIALITY AGREEMENT PAGE 2
